Exhibit 10.1

 

Promissory Note

 

$25,000

Date: August 19, 2008

 

 

FOR VALUE RECEIVED, the undersigned hereinafter referred to as the “Maker”,
promises to pay to the order of

 

Brainard Management Associates Inc.

 

Hereinafter referred to as “Payee”, at its office located at 1300 Diamond
Springs Road, Suite 600, Virginia Beach, VA 23455 the principal sum of TWENTY
FIVE THOUSAND (25,000.00) DOLLARS, on or before AUGUST 19, 2009 together with
interest thereon on the outstanding principal balance, at the rate both before
and after maturity, whether by acceleration or otherwise or default as follows:

 

From closing until maturity at the rate of 12% per annum,

 

All payments of principal and interest from time to time being payable in lawful
money of the United States.

 

Provided that the Maker is not in default of any of the provisions hereof, this
Note shall be open for payment in whole or in part at any time or times without
notice or bonus.

 

This Note is secured by a first lien against all the assets of the Maker, except
where already secured.

 

This Note shall be governed by the laws of the State of Virginia if: (i) the
rate of interest to be charged hereon exceeds the maximum permitted to be
charged by the law of the State, and (ii) it is judicially determined that the
law of the State applies to this transaction, and (iii) the stated interest to
be charged under this Note does exceed that maximum, the amount of such
overcharge(s) shall be refunded (or credited toward principal repayment) without
otherwise affecting the validity and enforceability of this Note.

 

The Maker agrees to pay the Payee as son as incurred, all costs and expenses,
including legal counsel’s fees, incidental to the collection of this Note and
the Obligations or in any way relating to the rights of Payee hereunder. Such
costs, expenses and legal counsel’s fees shall include all items incurred for
pre-trial consultation and collection efforts and for any judicial or
arbitration proceedings, including all appeals.

 

Payee may release, renew or extend any of the liabilities of any of the Makers,
endorsers, or guarantors hereof and may make additional advances or extensions
or credit to any of them, or grant other indulgences to any of them, or extend
the time for payment, all

 

 


--------------------------------------------------------------------------------



 

 

from time to time, before or after maturity hereof, with or without further
notice to or assent from any of the other parties hereto and without discharging
any other party hereto or any endorser or guarantor hereof. No, waiver by Payee
of any of its rights or remedies or of any default shall operate as a waiver of
any other right, remedy or default or of the same right, remedy or default on a
future occasion.

 

All parties liable for payment hereof waive presentment for payment, demand,
notice of maturity or nonpayment, notice of protest and protest of the Note.

 

If this Note is signed by more than one party, the term “Maker” as used herein
shall mean the undersigned, including endorsers and each of them, and each
undertaking herein contained shall be their joint and several undertaking.

 

Dated

August 21, 2008

 

 

 

 

 

 

 

By:

 

/s/ Scott Goodman, CEO

 

 

 

Print Name:

Scott Goodman, Chief Executive Officer

 

 

 

Cargo Connection Logistics Holding, Inc.



 

 

 

 

 